DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e)  has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 03/29/2022 has been entered.  
Claims 21-22, 25-32, 44, 52-54 and 56-61 are pending and the subject of this FINAL Office Action.
This action is made FINAL because the claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  MPEP § 706.07(b).  Specifically, Applicants amend claims 21 and 56 which does not change the scope of the instant claims, much less patentably distinct from the claims in the earlier application (in other words, restriction under 37 CFR 1.145 would not have been proper if the new or amended claims had been entered in the earlier application).
New claims 57-58 provide further functionally-based intended uses of the tool of claims 21 and 56 without specifying specific structures; thus, they are rejected for the same reasons as the previous claims 21 and 56.
Claim Interpretations
	The amended language of claims 21 and 56 do not distinguish the claimed ejector element and floor ring element over the prior art because the claims fail to provide distinguishing structural features of the ejector element and the floor ring element, or the annular gap created by them.  Claims 21 is amended to state, and new claim 56 states that “ejector element movable relative to the floor ring element, the ejector element defining the disk shaped area of the forming floor, the ejector element movable between an initial position and a gap forming position, wherein in the initial position the forming chamber is free of an annular gap and wherein in the gap forming position the forming chamber includes the
annular gap, wherein the ejector element moves along to axial center axis from the initial position to the gap forming position under pressure at the forming floor to create the annular gap . . . wherein the annular gap is arranged to provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact.”  First, the claims do not require any pressuriziation device, thus this is intended use (see below).  Second, the claims do not provide a specific configuration of ejector element relative to floor ring element, much less specific size, shape, etc. of the ejector element and the floor ring element that distinguishes over the prior art.  Instead, Applicants rely on functional language that defines the ejector element and the floor ring element based on what they are intended to do (“to provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact”).  In other words, Applicants are encouraged to amend the independent claims to provide structural specifications that distinguish the ejector element and the floor ring element over the prior art.
	None of the claims require a physical component to pressurize any part of the “forming tool”; thus the gauge pressure language (“a forming chamber part which may be loaded with gauge pressure, which possesses a forming chamber, which is contained by a forming floor and side wall in such a manner that within the forming chamber a gauge pressure can form the foil into the container, wherein the forming tool is set up to allow, under gauge pressure at the forming floor . . . the creation of an annular gap . . .”) is an intended use that fails to limit the structure of the tool itself.  In addition, the specification fails to disclose what material (e.g. titanium, steel, carbon fiber, etc.) and structures of the “forming chamber part” and “forming chamber” are required to allow gauge pressure.  Thus, the components of the “forming tool” can be any material.
	The following phrases are “‘recitation[s] with respect to the manner in which a claimed apparatus is intended to be employed’” and “‘do[] not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim” (MPEP § 2114(II)):
“for deep drawing a foil into a container” (claims 21, 40 and 44) and “wherein the container is a brewing capsule or a coffee capsule” (claims 52 and 55);
“thermoforming tool for thermoforming the foil into the container” (claim 22);
“wherein the movable ejector element possesses a component thickness which is at least equal to or greater than the gap height of the desired annular gap” (claim 27);
“wherein the movable ejector element is guided by the stationary floor ring element, at least partially” (claim 29);
“wherein different annular gap heights are adjustable using different distance ring elements” (claims 32 and 53);
“which possesses a forming chamber usable under gauge pressure” (claim 40);
“applicable in the axial main forming direction” (claim 40);
“in order to press the foil, after a gauge pressure forming, towards a forming floor of the forming chamber part respectively a movable ejector element of the forming floor” (claim 40);
“may be further inserted along the axial main forming direction into the forming chamber than the plug assist elements” (claim 43); and
“wherein the control unit/module regulates the movement in dependence of a hollow floor forming stroke” (claim 54).
Thus, claim 21, for example, requires the following forming tool structures: 
Forming chamber with
Side wall
Forming floor with 
“disc-like area”
“ring like area.”
Claim 40 requires the following forming tool structures:
Plug assist with
Adjustable “outer” plug assist element 
“inner” plug assist element
Forming chamber
“Calibration element.”
	As to “a control unit that regulates movement of the ejector element in dependence of a hollow floor forming stroke,” this seems to be a controller (e.g. processor, computer, CPU, human, etc.) intended or capable of being programmed to “regulate[] movement of the ejector element in dependence of a hollow floor forming stroke.”  Thus, this encompasses generic controllers.
	Finally, as to the amendment 11/5/2021 in claims 21 and 56 that states “wherein the control unit is equipped to initiate the hollow floor forming stroke under consideration of the gauge pressure,” this is an intended use of the control unit that fails to distinguish over prior art.  Merely being “equipped” to perform a certain functions is no different than stating a generic control unit is capable of being programmed or used in a certain way.  Thus, any prior art which teaches generic control units (e.g. for automating) will read on this limitation.
	Once again, Applicants amend the claims to recite intended uses of the forming tool:
an ejector element movable relative to the floor ring element, the ejector element defining the disk shaped area of the forming floor, the ejector element movable between an initial position and a gap forming position, wherein in the initial position the forming chamber is free of an annular gap and wherein in the gap forming position the forming chamber includes the annular gap, the annular gap having a base, an inner side, and an outer side opposing the inner side and disposed radially outward, relative to the axial center axis, of the inner side, the inner and outer sides each extending generally upward from the base, the ejector element defining the inner side of the gap, the side wall defining the outer side of the gap, and the floor ring element defining the base of the gap

Applicants argue that this amended feature distinguishes from the foil forming tool of the prior art.  However, as explained below, it does not.  The Office has suggested multiple times to amend the claims with structure, not intended uses.  To this end, the Office suggests Applicants amend the claims to describe the relationship of the elector rod 35 and forming chamber part 10 with the following structures (Fig. 4):

    PNG
    media_image1.png
    307
    506
    media_image1.png
    Greyscale

In particular, the ejector rod 35 is directly adjacent (i.e. no gap) the forming chamber part 10.  This structural relationship between forming chamber part 10 and elector rod 35 that includes the above structures is distinguishable from KOPPENHÖFER (EP1163996B1) which has ejector rod system 30/31/33/35 that forms a gap with insert 42/ring 43 (annotated Fig. 3):

    PNG
    media_image2.png
    454
    903
    media_image2.png
    Greyscale

In other words, the instant invention removes the insert 42/ring 43 of KOPPENHÖFER and Schwarzmann (cited on Third Party Submission, 1/9/2020):
Claim Rejections - 35 USC § 102 - Maintained
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22, 25-32, 40-43, 52-53 and 55-58 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by KOPPENHÖFER (EP1163996B1).
	As to claims 21-22, 25-32, 40-43, 52 and 54-55, KOPPENHÖFER teaches a tool (Figs. 2-6) for making coffee capsules/pods comprising a forming chamber (container base 46) with forming floor and “disc-like” area 33 and “ring-like area” 35 (id.) and side wall (id.), ejector element as claimed (rod 32 connected to ejector plate 45), adjustable floor ring (ring 43), head convex (mold base 33).  The tool creates an annular gap B (Fig. 3) using pressurized air (paras. 0013, 0015, 0017 & 0019).  As to generic “control unit,” KOPPENHÖFER teaches 
	As to claims 40-43, the device also includes a plug assist (stretching aid 19).	 
	As to claim 53, the at least one distance ring element 35 is located in the reception room between an upper shoulder of the forming chamber part and a lower shoulder of the forming chamber mount (Fig. 3).
	Applicants amend claim 21 and add new claim 56 to state: “ejector element movable relative to the floor ring element, the ejector element defining the disk shaped area of the forming floor, the ejector element movable between an initial position and a gap forming position, wherein in the initial position the forming chamber is free of an annular gap and wherein in the gap forming position the forming chamber includes the
annular gap, wherein the ejector element moves along to axial center axis from the initial position to the gap forming position under pressure at the forming floor to create the annular gap . . . wherein the annular gap is arranged to provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact.”   However, KOPPENHÖFER shows that the annular gap is wide enough to “provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact”:

    PNG
    media_image3.png
    356
    332
    media_image3.png
    Greyscale
.
In fact, KOPPENHÖFER calls this an “enlarged area” that “corresponds at least to the wall thickness of a wall 29 of the base 30 to be formed” (para. 0015).  In other words, the enlarged annular gap area of KOPPENHÖFER meets the generically claimed annular gap arrangement.
	Claim 56 is indistinguishable from claim 21 because the only difference between the claims is that claim 56 states in the preamble “[a]n installation for thermoforming with a forming tool for deep drawing or a thermoforming tool for thermoforming, a foil into a container with a pressure unit, the forming tool or thermoforming tool comprising”, while claims 21 states “[a] forming tool for deep drawing a foil into a container, the forming tool comprising.”  Claim 56 does not require any specific “installation” components, thus this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  In sum, the claim preamble is not “construed as if in the balance of the claim" because “the claim preamble, when read in the context of the entire claim” does not “recite[] limitations of the claim” and is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.  For this reason, claim 56 is rejected for the same reasons as claim 21.
	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply 03/29/2022 because the intended uses amend to claims 21 and 56 fail to distinguish the structural features of the claims from the prior art.  Applicants argue that ring 43 does not define the base of the gap.  However, this language in the claim is an intended use of the forming tool, and fails to provide structural features of the tool as explained above.  In other words, the amended language describes how the tool is used, not its structural features.  
	Applicants seem to rely on the intended structural feature of the relationship of the elector rod 35 and forming chamber part 10 with the following structures (Fig. 4):

    PNG
    media_image1.png
    307
    506
    media_image1.png
    Greyscale

In particular, the ejector rod 35 is directly adjacent (i.e. no gap) the forming chamber part 10.  This structural configuration, distinguishable from KOPPENHÖFER, allows the claimed use.  Thus, Applicants are encouraged to amend the claims accordingly.
New claims 57-58 provide further functionally-based intended uses of the tool of claims 21 and 56 without specifying specific structures; thus, they are rejected for the same reasons as the previous claims 21 and 56.

Claim Rejection - 35 USC § 103 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-22, 25-32, 52-53 and 56-58 are rejected under 35 U.S.C. § 103 as being obvious over KOPPENHÖFER (EP1163996B1).
	As to claims 21-22, 25-32, 40-43, 52 and 54-55, KOPPENHÖFER teaches a tool (Figs. 2-6) for making coffee capsules/pods comprising a forming chamber (container base 46) with forming floor and “disc-like” area 33 and “ring-like area” 35 (id.) and side wall (id.), ejector element as claimed (rod 32 connected to ejector plate 45), adjustable floor ring (ring 43), head convex (mold base 33).  The tool creates an annular gap B (Fig. 3) using pressurized air (paras. 0013, 0015, 0017 & 0019).  
	As to claims 40-43, the device also includes a plug assist (stretching aid 19).	 
	As to claim 53, the at least one distance ring element 35 is located in the reception room between an upper shoulder of the forming chamber part and a lower shoulder of the forming chamber mount (Fig. 3).
	Applicants previously amend claim 21 and add new claim 56 to state: “ejector element movable relative to the floor ring element, the ejector element defining the disk shaped area of the forming floor, the ejector element movable between an initial position and a gap forming position, wherein in the initial position the forming chamber is free of an annular gap and wherein in the gap forming position the forming chamber includes the annular gap, wherein the ejector element moves along to axial center axis from the initial position to the gap forming position under pressure at the forming floor to create the annular gap . . . wherein the annular gap is arranged to provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact.”   However, KOPPENHÖFER shows that the annular gap is wide enough to “provide a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact”:

    PNG
    media_image3.png
    356
    332
    media_image3.png
    Greyscale
.
In fact, KOPPENHÖFER calls this an “enlarged area” that “corresponds at least to the wall thickness of a wall 29 of the base 30 to be formed” (para. 0015).  In other words, the enlarged annular gap area of KOPPENHÖFER meets the generically claimed annular gap arrangement.
	KOPPENHÖFER does not explicitly teach a “control unit” as amended in the Reply 4/12/2021.
	However, in the background section of KOPPENHÖFER, it discusses conventional control of ejectors: “The cooling is very slow for the reasons mentioned, so that only a small number of cycles of the thermoforming machine is possible, on the one hand due to the poor cooling, on the other hand due to the double lifting movement of the ejector base, which also requires appropriate control.” (para. 0003).  Furthermore, MPEP 2144.04(III) states:
	III. AUTOMATING A MANUAL ACTIVITY
	In reVenner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.).

Thus, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to automate the apparatus of KOPPENHÖFER with a reasonable expectation of success.  
	Finally, as to the amendment 11/5/2021 in claims 21 and 56 that states “wherein the control unit is equipped to initiate the hollow floor forming stroke under consideration of the gauge pressure,” this is an intended use of the control unit that fails to distinguish over prior art.  Merely being “equipped” to perform a certain functions is no different than stating a generic control unit is capable of being programmed or used in a certain way.   Furthermore, KOPPENHÖFER teaches to initiate the hollow floor forming stroke under consideration of the gauge pressure as explained above (using pressurized system to create annular gap in floor of item, The tool creates an annular gap B (Fig. 3) using pressurized air).  Thus, KOPPENHÖFER suggests generic control units for automating which read on this limitation; and teaches to initiate the hollow floor forming stroke under consideration of the gauge pressure, which a skilled artisan would have done using automated controllers.
	Claim 56 is indistinguishable from claim 21 because the only difference between the claims is that claim 56 states in the preamble “[a]n installation for thermoforming with a forming tool for deep drawing or a thermoforming tool for thermoforming, a foil into a container with a pressure unit, the forming tool or thermoforming tool comprising”, while claims 21 states “[a] forming tool for deep drawing a foil into a container, the forming tool comprising.”  Claim 56 does not require any specific “installation” components, thus this is an intended use that “merely states . . . the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations” such that “the preamble is not considered a limitation and is of no significance to claim construction.”  See MPEP § 2111.02(II).  In sum, the claim preamble is not “construed as if in the balance of the claim" because “the claim preamble, when read in the context of the entire claim” does not “recite[] limitations of the claim” and is not “‘necessary to give life, meaning, and vitality’ to the claim.”  See MPEP § 2111.02.  For this reason, claim 56 is rejected for the same reasons as claim 21.

Claims 21-22, 25-32, 52-53 and 56 are rejected under 35 U.S.C. § 103 as being unpatentable over KOPPENHÖFER (EP1163996B1) in view of GARCIN (US 2016/0362246).
This rejection is presented in the interest of compact prosecution and to the extent the claims are amended to recite specific annular gap dimensions created by the ejector element relative to the floor ring element and/or specific specifications for the ejector element and the floor ring element.
It would have been prima facie obvious to a person of ordinary skill in the art and common sense before effective filing to adapt the forming tool of KOPPENHÖFER to create beverage capsules of GARCIN with the claimed annular gap with a reasonable expectation of success.  
	As to claims 21-22, 25-32, 40-43, 52-53 and 55-56, KOPPENHÖFER teaches the elements of these claims as explained above.
	KOPPENHÖFER does not explicitly teach specific annular gap dimensions created by the ejector element relative to the floor ring element and/or specific specifications for the ejector element and the floor ring element.
	However, a skilled artisan would have been motivated to adapt the forming tool annular gap mechanism of KOPPENHÖFER to form the beverage capsule of GARCIN.  Specifically, GARCIN teaches a coffee capsule with a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact (para. 0105).  This is shown in Figure 11 (compared to instant Figure 12):

    PNG
    media_image4.png
    369
    353
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    275
    388
    media_image5.png
    Greyscale
.
Element 4 of GARCIN Figure 11 is a circumferential base of the container formed through a curved foil part of the foil comprising two foil sections, where on a cross-section the two foil sections face each other at a distance with no contact.  This coffee capsule configuration allows “[t]he recess can be dimensioned sufficiently large and deep to be able to house the perforating elements (e.g., blades) of the water injection means without perforation of the bottom wall of the capsule” (para. 0105).  A skilled artisan would have been able to adapt the coffee capsule forming tool annular gap of KOPPENHÖFER in order to form the coffee capsule of GARCIN with its known benefits with a reasonable expectation of success.
In summary, it would have been prima facie obvious to a person of ordinary skill in the art before effective filing to adapt the coffee capsule forming tool annular gap of KOPPENHÖFER in order to form the coffee capsule of GARCIN which allows perforating elements (e.g., blades) of the water injection means without perforation of the bottom wall of the capsule with a reasonable expectation of success.  

	Response to Arguments
	The Office is not persuaded of error by Applicants arguments in the Reply 03/29/2022 because the intended uses amend to claims 21 and 56 fail to distinguish the structural features of the claims from the prior art.  Applicants argue that ring 43 does not define the base of the gap.  However, this language in the claim is an intended use of the forming tool, and fails to provide structural features of the tool as explained above.  In other words, the amended language describes how the tool is used, not its structural features.  
	Applicants seem to rely on the intended structural feature of the relationship of the elector rod 35 and forming chamber part 10 with the following structures (Fig. 4):

    PNG
    media_image1.png
    307
    506
    media_image1.png
    Greyscale

In particular, the ejector rod 35 is directly adjacent (i.e. no gap) the forming chamber part 10.  This structural configuration, distinguishable from KOPPENHÖFER, allows the claimed use.  Thus, Applicants are encouraged to amend the claims accordingly.
New claims 57-58 provide further functionally-based intended uses of the tool of claims 21 and 56 without specifying specific structures; thus, they are rejected for the same reasons as the previous claims 21 and 56.
Allowable Subject Matter
Claims 44 and 54 are allowed.  The prior art fails to teach or suggest the claimed forming tool which includes plug assist with a calibration element, outer plug assist element and inner plug assist element, the plug assist configured to press a floor area of a blank in forming chamber towards a forming floor respectively a movable ejector element of forming floor.  This allows an even more precise manipulation of a foil at the floor area, in particular the creation of a calibrated punctuation area (see figures 14 to 21) on the blank in a produced capsule body.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743